94 F.3d 652
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William SALOMONE, Plaintiff-Appellant,v.Kathleen GOOKIN;  William Mendoza, Correctional CounselorII;  Lee Dudly, Lt.;  Donald Vest, Correctional CounselorII;  Chuck Law, Grievance Coordinator, Tim Delp,Correctional Program Manager;  William Callahan,Superintendent MICC;  Patrick Tice, Correctional Sergeant,Defendants-Appellees.
No. 93-35167.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 16, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
William Salomone, a Washington state prisoner, appeals pro se the district court's summary judgment in favor of defendant prison officials in Salomone's 42 U.S.C. § 1983 civil rights action alleging due process and equal protection violations.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo,  Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990), and we vacate and remand.


3
Before entering summary judgment, "[d]istrict courts are obligated to advise prisoner pro per litigants of [Fed.R.Civ.P.] 56 requirements."   Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).


4
Here, a review of the record indicates that the district court failed to give Salomone the requisite notice.  See id.   Accordingly, we vacate the district court's summary judgment and remand for further proceedings.  On remand, the district court should consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal.

VACATED AND REMANDED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The district court also should consider Salomone's motions to compel production of documents on remand